l lTH COURT OF APPEALS
EASTLAND, TEXAS
JUDGMENT
Joshua Gilbert Bonilla,

* From the 23 Sth District
Court of Midland County,

Trial Court No. CR41897.
Vs. No. 11-14-00138-CR

* August 21, 2015
The State of Texas,

* Memorandum Opinion by Willson, J
(Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.)

This court has inspected the record in this cause and concludes that
there is no error in the judgments below. Therefore, in accordance with this

court’s opinion, the judgments of the trial court are in all things affirmed